Order entered February 4, 2013




                                          In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                   No. 05-12-01559-CV

               CHERRY PETERSEN LANDRY ALBERT LLP, Appellant

                                             V.

                              ERWIN CRUZ, M.D., Appellee

                     On Appeal from the 101st Judicial District Court
                                  Dallas County, Texas
                            Trial Court Cause No. 10-16274

                                         ORDER
       The Court has before it the parties’ January 30, 2013 unopposed joint motion to align

briefing schedules. The Court DENIES the motion. Appellant’s brief is due on March 8, 2013.


                                                   /s/   ELIZABETH LANG-MIERS
                                                         JUSTICE